DETAILED ACTION
This Action is in consideration of the Applicant’s response on December 22, 2020.  Claims 1 – 5, 11, and 19 are cancelled by the Applicant.  Claims 6, 12, and 18 are amended.  Claims 6 – 10, 12 – 18, and 20, where Claims 6 and 18 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
	Applicant’s arguments filed December 22, 2020 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claim 6, the combination of Lovitt and Mai does not disclose or suggest that the gate keeping module bases whether or not to disable listening based on a security level of a conference call.
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), in response to Applicant's argument that the combination of Lovitt and Mai does not teach that the gate keeping module bases whether or not to disable listening based on a security level of a conference call, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	As indicated in the previous Non-Final Office Action dated, November 25, 2020 (hereinafter “Non-Final Action”), Lovitt discloses the use of a rendering policy that modifies the functionality of the virtual assistant (adjusting the functionality of the digital assistant based at least in part upon the initial security level) [See Non-Final Action dated, Pg. 6, citing Para. 0069-70].  For example, Lovitt discloses in Paragraph [0069] that:
“[I]n some examples, a rendering policy such as a rendering policy set by the first participant 404a) may be defined that indicates that the virtual assistant application 425 will not process utterances presented by participants other than the first participant 406a, will not process utterances not presented directly to the device 406a executing the virtual assistant application 425, will not respond to commands or queries presented by participants other than the first participant 406a, and/or will not respond to commands or queries not presented directly to the device 406a executing the virtual assistant application 425.”

Therefore, Lovitt disclose the use of an initial security level to modify the functionality of the digital assistant. In other words, the functionality of the digital assistant is based on the policy set for the conference by a user [See Non-Final Action, Pg. 6, citing Para. 0042-43, 0062-64, indicating the (rendering policy) initial security level is set by a user within the conference].  The Lovitt system can prevent utterances from particular devices/users from being processed by the virtual assistant.
Mai discloses a system and method of controlling the input and output for a virtual assistant, which includes disabling of the microphone in the device [See Non-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 8, 10, 12 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lovitt, in view of U.S. Patent 10,002,259 (hereinafter “Mai”).
2.	Regarding Claim 6, Lovitt discloses of a method for disabling a digital assistant during a conference call [Fig. 4, item 420, 425; Para. 0069-70], the method comprising:
determining an initial security level for a conference call including the conference device [Fig. 1 and 4; Para. 0043, 0062, 0069-70; rendering policy set by a user that determines the functions performed by the virtual assistant 420; conference comprising devices 406b and 406c]; 

sending the initial security level 
adjusting the functionality of the digital assistant based at least in part upon the initial security level [Para. 0069-70; virtual assistance application does not process utterances based on the set rendering policy];

Lovitt, however, does not specifically disclose of how the rendering policy is set (e.g., “sending the initial security level from the second conference device to the digital assistant”).  Lovitt also does not specifically disclose that the step of adjusting the functionality of the digital assistant comprises disabling voice monitoring at the digital assistant.
Mai discloses a system and method for changing the functionality of a digital assistant [Abstract].  Mai further discloses that it is well-known in the art that the changes can be made using a user interface implemented on a computing device [Figs. 1-4; Col. 4, lines 16-28].  Mai additionally discloses that the smartphone “app” can be 
Mai further discloses that the step of adjusting the functionality of the digital assistant comprises disabling voice monitoring at the digital assistant [Col. 5, lines 17-27; disable microphone].  It would have been obvious to one skilled in the art before the effective filing date of the current application to incorporate the teachings of Mai with Lovitt since both systems are within the field of controlling the functionality of digital assistant devices.  It would have been a designer’s choice how to block commands/queries from being processed by the digital assistant and disabling the microphone prevents any accidental utterances of a wake keyword within a conference for an uninterrupted session.  By disabling the microphone, the Mai system effectively prevents any utterances from a particular user from being processed by the virtual assistant.  Therefore, the combination of Lovitt and Mai would enable a microphone of a conferencing device to be disabled based on the rendering policy for that conference (e.g., no utterances will be processed by certain conference devices based on the rendering policy).  The ability to block incoming data by disabling the microphone blocks 
3.  	Regarding Claim 7, Lovitt, in view of Mai, discloses all the limitations of Claim 6 above.  Lovitt further discloses that the initial security level is associated with a conference call reservation [Para. 0064; virtual assistant application can establish communication channels with one or more other devices used to participate in the conversation session].
4.  	 Regarding Claim 8, Lovitt, in view of Mai, discloses all the limitations of Claim 6 above.  Lovitt further discloses that the second conference device is associated with the digital assistant when it is proximate to the digital assistant [Fig. 4; Para. 0064].
5. 	Regarding Claim 10, Lovitt, in view of Mai, discloses all the limitations of Claim 6 above.  Lovitt further discloses that the step of determining an initial security level for a conference call comprises changing the initial security level based upon a request from a participant of the conference call [Para. 0062; voice of vice president recognized in a request, which changes how the response is presented based on one or more rendering policies].
6.	Regarding Claim 12, Lovitt, in view of Mai, discloses all the limitations of Claim 6 above.  Lovitt further discloses that the step of adjusting the functionality of the digital assistant comprises performing voice monitoring at a third device [Fig. 5; Para. 0072; using digital assistant device].
Claim 13, Lovitt, in view of Mai, discloses all the limitations of Claim 6 above.  Mai further discloses that the step of adjusting the functionality of the digital assistant comprises adjusting how the digital assistant wakes up [Figs. 1-4; Col. 4, lines 16-28].
8.	Regarding Claim 14, Lovitt, in view of Mai, discloses all the limitations of Claim 6 above.  Mai further discloses that the step of adjusting the functionality of the digital assistant comprises disabling recording by the digital assistant [Col. 5, lines 17-27; disable microphone].
9.	Regarding Claim 15, Lovitt, in view of Mai, discloses all the limitations of Claim 6 above.  Lovitt further discloses that the step of adjusting the functionality of the digital assistant comprises preventing the digital assistant from sending information to an external network [Fig. 1; Para. 0063, 0069-70; digital assistance application does not process utterances based on the set rendering policy that can comprise of communicating with external services].
10.	Regarding Claim 16, Lovitt, in view of Mai, discloses all the limitations of Claim 6 above.  Lovitt further discloses that the step of adjusting the functionality of the digital assistant comprises processing queries by the digital assistant at a local processor [Para. 0064; virtual assistant application implementing interpretation module].
11.	Regarding Claim 17, Lovitt, in view of Mai, discloses all the limitations of Claim 6 above.  Lovitt further discloses that the step of adjusting the functionality of the digital assistant comprises utilizing a local voice processor to process received audio commands [Para. 0064; virtual assistant application implementing interpretation module, participant’s identification module, and requestor recognition module].
Claim 18, Lovitt discloses of a digital assistant [Fig. 1, item 130; Fig. 4, items 420, 425; Para. 0063-64] comprising:
a receiver configured to receive an initial security level for a conference call [Figs. 1 and 3; Para. 0023; 0042-43, 0051; rendering policy set by the first participant that indicates the virtual assistant application will not process utterances presented by participants other than the first participant or provides certain limits with regards to commands or queries]; and
a processor executing computer readable code stored on computer-readable storage medium, the processor configured to adjust the functionality of the digital assistant based at least in part upon the initial security level [Fig. 1, item 130, Fig. 4, items 420, 425; Para. 0067, 0069-70, 0091; virtual assistant application will not process utterances presented by participants other than the first participant or will provide certain limits with regards to commands or queries that will be processed];

Lovitt, however, does not specifically disclose that the processor is further configured to disable voice monitoring at the digital assistant based at least in part upon the initial security level.
Mai discloses a system and method for changing the functionality of a digital assistant [Abstract].  Mai further discloses that it is well-known in the art that the changes can be made using a user interface implemented on a computing device [Figs. 1-4; Col. 4, lines 16-28].  Mai additionally discloses that the smartphone “app” can be used to update a gate keeping module that controls the incoming or outgoing data from 
13.	Regarding Claim 20, Lovitt discloses all the limitations of Claim 18 above.  Lovitt further discloses that the processor is further configured to prevent the digital assistant from sending information to an external network [Fig. 1; Para. 0063, 0067, 0069-70; virtual assistant application will not process utterances presented by participants other .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lovitt, in view of Mai, in further view of PGPub. 2015/0065186 (hereinafter “Mohdi”).
14.	Regarding Claim 9, Lovitt, in view of Mai, discloses all the limitations of Claim 6 above.  Lovitt further discloses that the conference call can comprise a group [Figs. 3 and 4].  Lovitt, however, does not specifically disclose that the conference call is a talkgroup call.
	Mohdi discloses a system and method for integrating an AI server into the communication system to respond to queries in a talkgroup [Para. 0003, 0026-28].  It would have been obvious to one skilled in the art before the effective filing date of the current application to incorporate the teachings of Mohdi with Lovitt since both systems are within the field of providing responses to queries provided by participants in a group communication.  It would have been a designer’s choice as to what type of communication network is provided for the various user devices.  The motivation to do so is to improve public safety applications that utilize talkgroups by implementing virtual search capabilities [Mohdi, Para. 0003].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492